Title: From Thomas Jefferson to Claiborne W. Gooch, 9 January 1826
From: Jefferson, Thomas
To: Gooch, Claiborne W.


Dear Sir
Monticello
Jan. 9. 26.
I have duly recieved your favor of Dec. 31. and fear with you all the evils which the present lowering aspect of our political horison so ominously portends. that, at some future day, which I hoped to be very distant, the free principles of our government might change, with the change of circumstances, was to be expected. but I certainly did not expect that they would not over-live the generation which established them. and what I still less expected was that my favorite Western country was to be made the instrument of change. I had ever, and fondly cherished  the interests of that country, relying on it as a barrier against the degeneracy of public opinion from our original and free principles. but the bait of local interests, artfully prepared for their palate, has decoyed them from their kindred attachments to alliances alien to them. yet, altho’ I have little hope that the torrent of consolidation can be withstood, I should not be for giving up the ship, without efforts to save her. she lived well thro’ the first squall, and may weather the present one. But, dear Sir, I am not the champion called for by our present dangers. ‘Non tali  auxilio, nec defensoribus istes Tempus eget.’ a waning body, a waning mind, and waning memory, with habitual ill health, warn me to withdraw and relinquish the Arena to younger and abler Athletes. I am sensible myself, if others are not, that this is my duty. if my distant friends know it not, those around me can inform them that they should not, in friendship, wish to call me into conflicts exposing only the decays which Nature has inscribed among her unalterable laws, and injuring the common cause by a senile & puny defence.I will however say one word on the subject. the South Carolina resolutions, Van Buren’s motion and above all Baylie’s propositions shew that other states are coming forward on the subject, and better for any one to take the lead than Virginia, whose opposition is considered as Common-place, and a mere matter of form & habit. we shall see what our co-states propose, and, before the close of the session, we may shape our own course more understandingly. Accept the assurance of my great esteem and respectTh: Jefferson